DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 5, 7, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Naganuma (US 2013/0025914 A1) in view of Wille (US 2014/0022752 A1).

Regarding Claim 1, Naganuma discloses a printed wiring board (PWB) assembly (Fig 1-7) comprising: a PWB main board (10; [0076]) defining a recess (R1; [0089]) therein; and an inlay (20; [0076,0079]) seated within the recess (R1) with a gap (space between F11 and F12; see Fig 6-7) separating between the PWB main board (10) and the inlay (20), wherein spacers (P12, P21) are included within the gap (P12 and P21 are located between F12 and F22) to maintain gap (P21 and P12 maintain the space between F12 and F22) width between the PWB main board (10) and the inlay (20), wherein the gap width ([0107]; d12 and d22 and d0) is defined in a lateral direction (direction in the up-down direction and left-right as seen in Fig 6-7; direction in the X-Y plane) from the inlay (20) to the PWB main board (10) and perpendicular to a thickness (a Z-direction) of the PWB main board (10) and the inlay (20), wherein the spacers (P12,P21) have a width ([0107]; d12 and d22) in the lateral direction are entirely within the gap (space between F11 and F12) widthwise, wherein the gap width ([0107]; d12 and d22 and d0) is defined across the gap (space between F11 and F12) in the lateral direction where the spacers (P12,P21) are not located, wherein at least one of the spacers (P12) extends inward from the PWB (10) and at least one of the spacers (P21) extends outward from the inlay (20), wherein the at least one of the spacers (P12) that extends from the PWB (10) spans across the gap (see Fig 7 showing the spacers spanning/extending the gap, at least partially), and wherein the at least one of the 
	Naganuma (in Fig 1-7) does not explicitly show wherein the spacers have a width in the lateral direction equal to the gap width and does not explicitly show wherein the at least one of the spacers that extends from the PWB spans across the gap to contact the inlay, and wherein the at least one of the spacers that extends outward from the inlay spans across the gap to contact the PWB.
However Naganuma teaches of a printed wiring board (PWB) assembly (Fig 17; [0089,0147-0149]) comprising: a PWB main board (10; [0076]) defining a recess (R1; [0089]) therein; and an inlay (20; [0076,0079]) seated within the recess (R1) with a gap (space between 10 and 20) separating between the PWB main board (10) and the inlay (20), wherein the spacers (P1,P2; [0147-0149]) have a width in the lateral direction equal to the gap width ([0089,0149]; “Since wiring boards (10, 20) in wiring board 1000 of the present embodiment are both rigid wiring boards, it is easier to secure wiring board 20 by friction when wiring board 20 is accommodated in accommodation section (R1)”; “During that time, if the external dimensions of wiring board 20 substantially correspond to those of accommodation section (R1), wiring board 20 is preliminarily secured by friction when fit into the accommodation section”; [0103]; “contact areas increase between wiring board 10 and wiring board 20, and thus cracking is thought to be suppressed”) and are entirely within the gap (space between R1 and 20) widthwise, wherein the gap width is defined across the gap in the lateral direction where the spacers (P1,P2; [0147-0149]) are not located.
In re Aller, 105 USPQ 233 (1955)  Please note that in the instant application, page 2, lines 5-10 and page 5, lines 14-19, the Applicant has not disclosed any criticality for the claimed limitations.  (Note that “width” can be interpreted as a dimension representing how wide the spacer is in one lateral direction or can be a dimension representing how long the spacer extends from inlay to board in another lateral direction.)
Wille teaches of a printed wiring board (PWB) assembly (Fig 1) comprising: a PWB main board (1; [0048]) defining a recess (3; [0048]) therein; and an inlay (2; [0048]) seated within the recess (3) with a gap (opening/space between board 1 and 2; [0037] states “circuit board module 2 does not need to end flush with the carrier circuit board 1 on both sides”) separating between the PWB main board (1) and the inlay (2), wherein spacers (edge 4 is shown having protrusions 1 in Fig 1) are included within the circuit board module is pressed into the recess in the carrier circuit board and, during this process, the edge of the circuit board module is engaged with the edge of the associated recess in a friction-locked manner to form a press fit”; [0018, 0030; [0033]; “the fact is of special significance that the frictional connection causing the press fit is essentially aligned in parallel with the plane of the carrier circuit board 1. In this arrangement, fixing the circuit board module 2 is partially based on a plastic deformation of the carrier circuit board 1 and of the circuit board module 2, partially on a positive lock between carrier circuit board 1 and circuit board module 2 and partially on friction between carrier circuit board 1 and circuit board module 2”) the PWB (1).  Wille also teaches of a printed wiring board (PWB) assembly (Fig 3) comprising: a PWB main board (1; [0048]) defining a recess (3; [0048]) therein; and an inlay (2; [0048]) seated within the recess (3) with a gap (opening/space between board 1 and 2; [0037]) separating between the PWB main board (1) and the inlay (2), wherein spacers (5 at 13, 4 protruding towards 5 in Fig 3) are included within the gap (opening/space between board 1 and 2), wherein at least one of the spacers (5 at 13) extends inward from the PWB (1) and at least one of the spacers (4 protruding towards 5 in Fig 3) extends outward from the inlay (2), wherein the at least one of the spacers (5 at 13) that extends from the PWB (1) spans across the gap (opening/space between board 1 and 2) to contact (Abstract, [0006-0014]; [0017,0018,0030,0033]; conceivable that the weakening of material 13 has a through-contact arrangement in the carrier circuit board 1”; [0054]; “circuit board module 2 is pressed into the recess 3 in the carrier circuit board 1 and that, during this process, the edge 4 of the circuit board module 2 is engaged with the edge 5 of the associated recess 3 in a friction-locked manner to form a press fit”) the inlay (2), and wherein the at least one of the spacers (4 protruding towards 5 in Fig 3) that extends outward from the inlay spans across the gap to contact ([0006-0014,0017,0018,0030,0033,0049,0054]) the PWB (1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly comprising the at least one of the spacers that extends inward from the PWB spans across the gap and the at least one of the spacers that extends outward from the inlay spans across the gap as taught by Naganuma, wherein the PWB spans to contact the inlay, and wherein the inlay spans to contact the PWB as taught in view of Wille, in order to simplify a fixing means, provide mechanical stability, provide a press-fit assembly, and provide simple access (Wille ([0006-0014, 0017, 0018, 0029, 0030, 0033, 0037, 0049, 0050, 0054, 0055]) and furthermore in order to secure the inlay into the main board, enhancing resistance against external force, and in order to provide an easier means of securing the inlay into the main board (Naganuma ([0089,0090,0101-0104,0112,0147-0149,0158]), such that the at least one of the spacers that extends inward from the PWB spans across the gap to contact the inlay, and wherein the at least one of the spacers that extends outward from the inlay spans across the gap to contact the PWB.



    PNG
    media_image1.png
    331
    693
    media_image1.png
    Greyscale

Annotated Fig. 7 from Naganuma (US 2013/0025914 A1)

Regarding Claim 3, Naganuma in view of Wille teaches the limitations of the preceding claim and Naganuma further teaches the assembly (Fig 1-7), wherein the gap width ([0107]; d12 and d22 and d0) and the width of the spacers ([0107]; d12 and d22) are about 0.010 inches (0.254 mm) in length ([0107]; gap width = 0.54 mm and spacer width = 0.5 mm; 0.5 mm and 0.54 mm is about (interpreted to mean around or in the vicinity) 0.254 mm).

Regarding Claim 4, Naganuma in view of Wille teaches the limitations of the preceding claim and Naganuma further teaches the assembly (Fig 1-7), wherein the spacers (P21) extend outward from the inlay (20).

Regarding Claim 5, Naganuma in view of Wille teaches the limitations of the preceding claim and Naganuma further teaches the assembly (Fig 1-7), wherein the spacers (P22) extend inward from the PWB main board (10).

Regarding Claim 7, Naganuma in view of Wille teaches the limitations of the preceding claim.
Naganuma (in Fig 1-7) does not explicitly disclose the assembly, wherein the spacers are triangular.
However Naganuma teaches of an assembly (Fig 19A,19B,19D,21C), wherein spacers (P21) are triangular (see Fig 19A,19B,19D,21C; [0162-0165]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly as taught by Naganuma in view of Wille, wherein the spacers are triangular as taught by Naganuma (Fig 19A,19B,19D,21C), since both limitations are present in the same publication and in order to secure the inlay into the main board and in order to provide high-density wiring, enhancing resistance against external force, prevent stress concentration and prevent/suppress cracking (Naganuma ([0090,0102-0109]) and furthermore since it has been held that a modification would have involved a mere change in shape of a component, in order to provide high-density wiring, enhancing resistance against external force, prevent stress concentration and prevent/suppress cracking (Naganuma ([0090,0102-0109]).  Where the instant application and evidence of record fail to attribute any significance (novel or unexpected results) to a particular shape, a change of shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) Please note that in the instant application, page 2 lines 10-15 and page 4, lines 9-15, the Applicant has not disclosed any criticality for the claimed limitations.

Regarding Claim 11, Naganuma in view of Wille teaches the limitations of the preceding claim and Naganuma further teaches the assembly (Fig 17-18), further comprising at least one additional PWB board (board as seen in Fig 17-18 at 301,302 is a PWB board as it is a board/sheet in PWB 1000; [0158]) assembled onto the PWB main board (10), wherein the at least one additional PWB board (at 301,302) includes vias (321b,322b,350; [0153]) therethrough in electrical communication with the inlay (20) for electrical connection to surface mounted electronic components (311,312 are surface mounted components connected to 321b,322b,350; the claim language has not defined these surface mounted components) assembled onto the at least one additional PWB board (301,302).

Regarding Claim 14, Naganuma discloses a method (Fig 13-17; [0140-0152]; “method”) of assembling a printed wiring board (PWB) assembly (10,20) comprising: seating an inlay (20; [0076,0079]) into a recess (R1; [0089]) in a PWB main board (10; [0076]), wherein spacers (P21, P22; see Fig 1-7) maintain (P21 and P22 maintain the space between F12 and F22) gap width between the PWB main board (10) and the inlay (20); and laminating (301,302 are laminated onto the assembly) the assembled PWB main board (10) and inlay (20) into a laminated assembly (10,20), wherein at least one of the spacers (P12) extends inward from the PWB (10) and at least one of the 
Naganuma does not explicitly show wherein the at least one of the spacers that extends from the PWB spans across the gap to contact the inlay, and wherein the at least one of the spacers that extends outward from the inlay spans across the gap to contact the PWB.
Wille teaches of a printed wiring board (PWB) assembly (Fig 1) comprising: a PWB main board (1; [0048]) defining a recess (3; [0048]) therein; and an inlay (2; [0048]) seated within the recess (3) with a gap (opening/space between board 1 and 2; [0037] states “circuit board module 2 does not need to end flush with the carrier circuit board 1 on both sides”) separating between the PWB main board (1) and the inlay (2), wherein spacers (edge 4 is shown having protrusions 1 in Fig 1) are included within the gap, wherein at least one of the spacers (edge 4 is shown having protrusions 1 in Fig 1) extends outward from the inlay (2), wherein the at least one of the spacers (edge 4 is shown having protrusions 1 in Fig 1) that extends outward from the inlay (2) spans across the gap (opening/space between board 1 and 2) to contact (Abstract, [0006-0014]; [0017]; “circuit board module is pressed into the recess in the carrier circuit board and, during this process, the edge of the circuit board module is engaged with the edge of the associated recess in a friction-locked manner to form a press fit”; [0018, 0030, 0033]; “the fact is of special significance that the frictional connection causing the press fit is essentially aligned in parallel with the plane of the carrier circuit board 1. In this arrangement, fixing the circuit board module 2 is partially based on a plastic deformation of the carrier circuit board 1 and of the circuit board module 2, partially on a positive lock between carrier circuit board 1 and circuit board module 2 and partially on friction between carrier circuit board 1 and circuit board module 2”) the PWB (1).  Wille also teaches of a printed wiring board (PWB) assembly (Fig 3) comprising: a PWB main board (1; [0048]) defining a recess (3; [0048]) therein; and an inlay (2; [0048]) seated within the recess (3) with a gap (opening/space between board 1 and 2; [0037]) separating between the PWB main board (1) and the inlay (2), wherein spacers (5 at 13, 4 protruding towards 5 in Fig 3) are included within the gap (opening/space between board 1 and 2), wherein at least one of the spacers (5 at 13) extends inward from the PWB (1) and at least one of the spacers (4 protruding towards 5 in Fig 3) extends outward from the inlay (2), wherein the at least one of the spacers (5 at 13) that extends from the PWB (1) spans across the gap (opening/space between board 1 and 2) to contact (Abstract, [0006-0014]; [0017,0018,0030,0033]; [0049]; “conceivable that the weakening of material 13 has a through-contact arrangement in the carrier circuit board 1”; [0054]; “circuit board module 2 is pressed into the recess 3 in the carrier circuit board 1 and that, during this process, the edge 4 of the circuit board module 2 is engaged with the edge 5 of the associated recess 3 in a friction-locked manner to form a press fit”) the inlay (2), and wherein the at least one of the spacers (4 protruding towards 5 in Fig 3) that extends outward from the inlay spans across the gap to contact ([0006-0014,0017,0018,0030,0033,0049,0054]) the PWB (1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSHN K VARGHESE/Examiner, Art Unit 2896